Citation Nr: 1125885	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-39 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for bilateral hearing loss.

2.  Entitlement to an increased rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that reduced the evaluation assigned for the Veteran's service-connected bilateral hearing loss from 40 percent to 30 percent, effective from August 1, 2007.

The matter of entitlement to a rating in excess of 40 percent for bilateral hearing loss, prior to August 1, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1972 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable disability evaluation; service connection for right ear hearing loss was denied.

2.  In a December 2005 rating decision, the RO granted service connection for right ear hearing loss and awarded a 20 percent disability evaluation for bilateral hearing loss, effective from December 20, 2004 and a 40 percent evaluation effective from August 4, 2005.

3.  In May 2007, the RO reduced the disability rating assigned for bilateral hearing loss from 40 to 30 percent, effective August 1, 2007.

4.  The reduction in the evaluation for bilateral hearing loss met all due process requirements, and the decision to reduce the rating was properly substantiated by the evidence of record, which reflected an improvement in the disability status.



CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for bilateral hearing loss are not met  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.85-4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  .

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond in its February 2007 letter.

II. Factual Background and Legal Analysis

A review of the record reveals that, in an October 1972 rating decision, the RO denied service connection for right ear hearing loss and granted service connection and a noncompensable disability evaluation for the Veteran's left ear hearing loss.

On private audiological evaluation in August 2002, pure tone thresholds, in decibels (dB), were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

40
55
60
65
LEFT

55
70
65
80

The Veteran averaged a 55 dB loss for the right ear and a 67.5 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz.).  Speech recognition scores were not provided.

On VA audiological evaluation in March 2005, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
60
60
70
LEFT

65
80
70
85

The Veteran averaged a 62.5 dB loss for the right ear and a 75 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 76 percent in the right ear and 52 percent in the left ear (the latter score described as poor).  This equates to a Level VIII in the left ear and Level IV in the right ear (which would warrant a 20 percent rating).  38 C.F.R. §§ 4.85, 4.86(a) (2010).  

On VA audiological evaluation in August 2005, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
55
55
65
LEFT

65
80
75
80

The Veteran averaged a 75 dB loss for the right ear and a 75 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 72 percent in the right ear and 40 percent in the left ear (the latter score described as poor).  This equates to a Level VI hearing loss in the right ear and a Level IX hearing loss in the left ear (which would warrant a 40 percent rating).  38 C.F.R. §§ 4.85, 4.86(a) (consideration under Table VIa yields lower levels of hearing impairment, discussed infra).  

In a December 2005 rating decision, the RO granted service connection for right ear hearing loss, and awarded a 20 percent disability rating for bilateral hearing loss, effective December 30, 2004.  A 40 percent disability evaluation was awarded effective from August 4, 2005.

In October 2006, the RO received the Veteran's claim for an increased rating for his service-connected bilateral hearing loss.

On VA audiological evaluation in December 2006, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
60
60
65
LEFT

65
75
75
80

The Veteran averaged a 61.25 dB loss for the right ear and a 73.75 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 72 percent in the right ear and 56 percent in the left ear.  This equates to a Level V hearing loss in the right ear and a Level VIII hearing loss in the left ear (which would warrant a 30 percent rating).  38 C.F.R. §§ 4.85, 4.86(a) (consideration under Table VIa yields lower levels of hearing impairment, discussed infra).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, the 40 percent evaluation was granted in December 2005, effective August 4, 2005, and then reduced to 30 percent in May 2007, effective August 1, 2007.  Thus, the 40 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. § 3.344(a) and (b).  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in this case.  Moreover, as is evident in the fluctuating values on audiometric testing, there is no showing in the record that the hearing loss has stabilized.  

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown v. Brown, 5 Vet. App. at 421.

Disability ratings are determined by comparing symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's bilateral hearing loss.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, if an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the period from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing the symptoms of his service-connected bilateral hearing loss are deemed competent evidence to the extent of his perception of the symptoms.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  While problems hearing can be observed by a lay person, even audiologists require the use of audiometric testing to determine the level of hearing impairment.  

In evaluating service-connected hearing impairment disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Bilateral hearing loss is evaluated under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz per second.  

The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2010).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

The critical evidence considered by the RO in December 2005 in granting the 40 percent disability rating is contained in the report of the August 2005 VA examination.  Results of audiological evaluation revealed a 75 dB loss for the right ear and 74 dB loss for the left ear with speech recognition scores of 72 percent in the right ear and 40 percent in the left ear.  This equates to a Level VI hearing in the right ear and a Level IX hearing in the left ear.  Based on the finding for Level VI hearing in the right ear and Level IX hearing in the left ear, the grant of a 40 percent rating was appropriate based on the mechanical application of the rating criteria to the numeric designations assigned after audiometric evaluations.  This became the basis of the RO's December 2005 rating decision to increase the disability rating from 20 to 40 percent, effective from August 1, 2005.

The evidentiary basis for the February 2007 RO rating decision proposing to reduce of the disability assigned for bilateral hearing loss from 40 to 30 percent is contained in the December 2006 VA examination report audiological evaluation findings. Those test findings include a 61.25dB loss for the right ear and a 73.75 dB loss for the left ear with speech recognition scores of 72 percent in the right ear and 56 percent that equates to Level V hearing in the right ear and Level VIII hearing loss in the left ear.  These values do not meet the criteria warranting a 40 percent rating under 38 C.F.R. §§ 4.85, 4.86(a), Diagnostic Code 6100.  Moreover, when comparing the results of the audiometric testing in March 2005, December 2005, and December 2006, the puretone thresholds are very similar.  What stands out is the significantly decreased speech reception threshold in the left ear on the December 2005 examination that was not repeated in any other examination.  The decision to reduce the evaluation was reasonable when the overall evidence is considered.  

Thus, based on these examination findings, present at the time of the February 2007 rating decision that proposed the reduction on appeal here, the reduction from 40 percent to 30 percent for the disability rating for bilateral hearing loss was consistent with the level of impairment as reflected by the competent evidence at that time.

Further in this regard, the evidence at that time also did not show that the Veteran's bilateral hearing loss met any other criteria under 38 C.F.R. §§ 4.85, 4.86(a) so as to warrant a continued 40 percent rating at the time of the February 2007 rating decision.  The evidence does not show that the left ear hearing loss resulted in Level IX hearing or that right ear hearing loss resulted Level VI hearing loss.

The findings from these examinations warranted a reduction in rating as proposed in the February 2007 rating decision, and as implemented in the May 2007 rating decision, to reduce the rating for the Veteran's bilateral hearing loss from 40 to 30 percent, effective August 1, 2007.  See 38 C.F.R. § 3.344(c).

In summary, the Board concludes that the reduction in disability rating from 40 to 30 percent for bilateral hearing loss, effective August 1, 2007, was proper.  The record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  The prescribed 60-day timeframe within which to submit additional evidence following the proposed reduction action was afforded to the Veteran.  The effective date of the reduction on August 1, 2007 came after the 60-day period following notice to the Veteran of the rating action proposing the reduction.

Notably, the Veteran attests that his bilateral hearing loss has not improved so as to warrant a reduction to 30 percent.  However, there was clear improvement in the objectively determined audiological test findings.  Moreover, the December 2006 audiometric findings are more in line with previous audiometric findings, especially speech reception threshold testing, and appear to be an accurate assessment of the Veteran's defective hearing.

In sum, a clear preponderance of the evidence of record demonstrates that the reduction in rating from 40 percent to 30 percent for the Veteran's bilateral hearing loss, effective August 1, 2007, was proper.  The competent evidence shows that at the time of the RO's decision proposing reduction, the appropriate rating corresponded to the determination of 30 percent.  Therefore, the Veteran's appeal for restoration of a 40 percent rating for that disorder must be denied.

In light of the Veteran's contentions, the Board has considered restoring the 40 percent rating under other criteria, including extraschedular evaluation.  The potential application of various provisions of Title 38 of the Code of Federal Regulations (2009) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. at 593, including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no convincing evidence presented by the Veteran that his service- connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Reduction of the disability rating for bilateral hearing loss to 30 percent effective August 1, 2007 was proper; restoration of a 40 percent rating is denied


REMAND

The Veteran asserts that he is entitled to a higher evaluation for his bilateral hearing loss and he has not undergone recent audiometric testing.  As indicated earlier, there is no indication that the hearing loss has stabilized and a current examination would make it easier to assess the current extent of his hearing loss disability.  Moreover, current VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's treatment records from the Mountain Home VA facility for the period from October 2007 to present and associate them with the claims folder.  

2.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination in order to evaluate the current severity of his hearing disability.  

The claims file should be made available to the examiner for review in connection with his evaluation of the Veteran.  The examiner should review the findings of both private and VA audiologists who have examined the Veteran for his bilateral hearing loss.  

The examination should include all indicated audiometric studies, including audiometric testing and Maryland CNC testing.  

The examiner is requested to comment on the effect the bilateral hearing loss has on the Veteran's occupational functioning and daily activities, supporting such opinion with reference to identified symptomatology and limitations.  

3.  Following completion of all indicated development, the RO should adjudicate the claim for an increased rating for bilateral hearing loss.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).   



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


